Citation Nr: 1409887	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active service from March 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2007, the Veteran testified before a Decision Review officer.  In April 2011, he testified before the undersigned in a travel board hearing.  Transcripts of the hearings have been associated with the record.

The issues were previously remanded by the Board in September 2011.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to service connection for a skin disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus preexisted service and was not permanently aggravated by service.

2.  A low back disability was not manifest during service, arthritis was not manifest within one year of separation from service, and any current diagnosis of a low back disability is not attributable to active service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  A low back disability was not incurred in or aggravated by military service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

As noted above, the Board remanded this matter in September 2011.  The Board specifically instructed the Appeals Management Center (AMC)/RO to obtain outstanding Social Security Administration disability records, provide the Veteran examinations for claimed skin and back disorders, and to readjudicate the claims.  Subsequently, the AMC obtained medical records from SSA, he was provided an examination for his claimed skin and back disorders in October 2011, and his claims were readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


II.  Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

September 2004 and May 2006 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, an August 2007 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records, VA and private medical records, and Social Security Administration (SSA) records are in the file.  The Board concludes that all records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations for his feet disorder in January 2005 and for his back claim in October 2011.  The examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this  examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Also, as noted above, the Veteran presented testimony in a v hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011 hearing.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


III.  Service Connection 

      A.  Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. 
§ 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

      B.  Factual Background 

On pre-induction medical history report dated in March 1964, the Veteran reported foot trouble.  In a March 1965 report of medical history, the Veteran noted that he had a "bad foot condition."  The examiner indicated he had a weak right foot and pes planus in the left foot manifested by weakness in both legs and muscular pain.  Upon physical examination dated in March 1965, the examiner found bilateral pes planus with mild eversion, asymptomatic.  The examiner also noted mild genu valgus.  In a March 1965 service treatment record (STR), the examiner indicated the Veteran had plantar fascia strain on the right foot and pes plantar on the left foot.  The examiner also reduced plantar tyloma (calluses) bilaterally.  He was provided  an arch support for the right foot and a heel support for his left boot.  A May 1965 in-service podiatry note indicated the Veteran had plantar fascia strain bilaterally and plantar tyloma on the left foot were reduced.  In a separation medical history report dated in December 1966, the Veteran reported his health was "good."  He reported a history of foot trouble but denied recurrent back pain.  Upon physical examination, the examiner noted a normal spine and pes planus bilaterally, third degree, asymptomatic.  

Private treatment records dated in August 1988 reflected that the Veteran fell off his truck landing on this buttock.  He tried to grab something to break his fall and felt something pull in his arm/neck and he developed pain on the left side of his neck and left bicep.  

In a September 1988 private treatment record, the examiner noted that his lower back problem was subsiding fairly well with range of motion restored as well as range of motion of both upper extremities.  

In a December 1991 private treatment record, the Veteran complained of low back spasms.  

The Veteran complained that his low back was "killing" him all weekend in an April 1992 private physical therapy note.  

In a March 1993 private progress note, the Veteran complained of some low back symptoms and some leg symptoms.  The examiner opined that this low back and leg symptoms were not related to his neck problem.  

A May 1995 private treatment record indicated that the Veteran fell off the back of a truck injuring his left arm, neck and low back in August 1988.  He only experienced low back pain if he over-did activities, such as yard work.  

In a May 1995 VA progress note, the Veteran complained of low back problems for two years.  

In a January 1997 VA progress note, the Veteran complained of decreased ability to walk after three blocks.  He felt as if his legs were going to give out.  The examiner noted that an MRI of the cervical spine showed degenerative joint disease but no signal damage.  An x-ray report of the lumbar spine was ordered.  A February 1997 VA x-ray report included a diagnosis of severe degenerative disc disease at L5-S1 with disc space narrowing.  

A March 1997 Social Security Administration (SSA) decision showed that the Veteran experienced chronic low back pain which radiated into his leg since February 1993.  

In a May 2000 SSA disability claim, the Veteran reported that a car accident aggravated his back.  

In a July 2000 private treatment record, the examiner noted that the Veteran had bilateral pes planus.  Examination of the lumbar area showed mild tenderness in the paraspinal area.  The examiner noted he had a history of neck and lower back pain.  His history and examination was suggestive of chronic strain with some symptoms of lumbar radiculopathy by history.  

During a January 2005 VA examination, the Veteran reported that his feet hurt worse while in service.  After a physical examination, the examiner noted impressions of moderate to severe pes planus and fungal nails bilaterally.  The examiner noted that the Veteran had bilateral pes planus, worse on the left, and prior to entering the service.  He was treated in service for foot pain with inserts and foot soaks.  The Veteran reported gradual increase in foot pain over five to six years after his military service.  There were no treatment records as he self-treated with over the counter inserts for many  years.  The examiner opined that it was not as likely as not that this pes planus were aggravated due to military service.  His worsening symptoms are more likely than not related to the natural progression of this condition.  

In an August 2005 statement, the Veteran asserted that his flat feet worsened during his tour in the Army. 

During an August 2007 DRO hearing and in a February 2008 letter, the Veteran testified that prior to enlistment his private podiatrist warned him against joining the military due to his feet.  He reported he had calluses, but no other problems.  He claimed that he sought treatment in service and was given aspirin.  He also reported that after service he could not do any kind of standing anymore and he became a truck driver.  He stated that when he first started applying for jobs as a truck driver he was denied due to abnormalities of his back on physical examinations.   

In a February 2008 letter, the Veteran also reported that his back when out in 1968 while working for Gable Trucking.  He returned to work the next day, but was told he could no longer work there due to his back.  In 1970, he applied for a position for Roadway Trucking, and after he took their physical, he was told he was "black balled" because of his back.  

VA progress notes dated from August 2002 to February 2009 indicate ongoing treatment for pes planus.    

In an August 2009 letter, the Veteran asserted he injured his lower back in the Army and he had to start wearing arch supports while in the military.  

During an April 2011 Board hearing, the Veteran reported that he was treated for a back problem shortly before separation from service.  He was assigned to a tool room while in Saigon and his back went out while moving heavy boxes.  He was given pain medication but no tests or x-rays were done.  He worked for UPS for 6 months after separation.  Then, he went to work for Gable Trucking in mid-1967.  He had an employment physical that included an x-ray of his spine.  He did not get the job because there was "something wrong" with his lower back.  He was then employed by another trucking company that did not do a pre-employment examination.  He had back problems once or twice and treated with over the counter pain medication.  The Veteran asserted that he had no additional injuries to his back other than in November 1966.  For his bilateral pes planus, the Veteran testified that occasionally he had painful feet from calluses prior to service.  He worked as a salesman and was on his feet 10 to 12 hours a day.  He reported that he developed pain in his feet during basic training and was given pain medication.  He was not given any arch supports, put on profile, or given light duty.  About four months after service, he returned to his private podiatrist and she recommended arch supports.  The Veteran reported that the pain and problems he experienced with his feet were more severe after separation then when he went in.  

During an October 2011 VA spine examination, the Veteran reported that while serving on an airbase in Vietnam in 1966 he sustained a lifting injury.  After a physical examination, the diagnosis was mechanical low back pain syndrome.  The examiner noted that, though degenerative changes of the lumbosacral spine were common in the aging population, the Veteran's spine was more advanced than typically seen.  The Veteran's service history was most consistent with a lumbosacral sprain/strain.  These conditions were generally self-limited and generally did not cause significant degenerative changes.  The Veteran was denied employment on a  number of occasions due to an abnormal back x-ray.  Pre-employment low back x-ray testing was common practice decades ago.  Subtle changes in the Veteran's x-rays were difficult to appreciate at the present time due to the extensive degenerative changes; however, the x-rays were suggestive of a low-grade neural arch defect at S1 which is a congenital condition of no clinical significance.  However, this x-ray finding would be sufficient to preclude employment by some companies as was practiced in the 1960s and 1970s.  Even if one would argue that the service-related injury caused degenerative changes -and this was unlikely- the time interval between the service injury and pre-employment x-rays would have been insufficient for the development of x-ray changes.  This process took years and would occur in the timeframe of this situation.  The Veteran had been employed as a truck driver for many years.  It was well recognized that truck drivers were at considerable risk for the development of degenerative disc disease of the lumbosacral spine due to prolonged sitting/lifting requirements/5Hz vibration.  In this situation, it was likely that the Veteran's relatively advanced degenerative changes of the lumbosacral spine were caused by his occupation as a truck driver.  

      C.  Analysis

Feet

Having reviewed the record, the Board has determined that service connection is not warranted for pes planus.  As indicated, the Veteran reported a history of foot problems during his 1966 pre-induction examination.  Bilateral pes planus was also noted by the examining physician.  The Board acknowledges that the enlistment examiner further indicated that the noted pes planus was asymptomatic.  The Board finds that even though the Veteran was found to be qualified for enlistment, the existence of a bilateral foot condition was still 'noted' upon enlistment examination, and therefore, the presumption soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137.

In this case, the Board finds that the evidence is insufficient to show that the bilateral pes planus disability underwent an increase during service.  At the time of his induction, the Veteran reported his present health consisted of a "bad foot condition."  Service treatment records indicated that the Veteran was issued arch supports less than two weeks after his March 1966 induction examination.  The remaining STRs included a single treatment record dated in May 1965 indicating additional treatment for foot pain.  On separation in December 1966, the Veteran described his health as "good" though he reported he had foot trouble.  As for the post-service medical evidence, it consisted of VA and non-VA reports indicating that the earliest post-service medical evidence referencing the Veteran's feet dated to July 2000, when the examiner noted he had a current diagnosis of bilateral pes planus.  No foot complaints were noted at that time.

The Board further acknowledges the Veteran's contention that his condition was aggravated during active duty, to include as a result of marching and running during basic training.  While competent to attest to his symptoms during service, the Veteran is not competent to provide an opinion that his symptoms increased in service due to aggravation rather than normal progression of the preexisting condition or that marching and running resulted in an aggravation of the preexisting condition.  Such a determination is a matter of medical complexity and requires specialized knowledge.  As such, her contentions are not probative evidence of aggravation.  In sum, the Board finds the Veteran's pes planus was not aggravated during active duty for training.

Finally, the Board observes that the October 2011 VA examiner determined that the claimed bilateral pes planus disability preexisted service and was not aggravated by service.  In essence, he provided a reasoned opinion, based on complete review of the record, and interview and evaluation of the Veteran.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran has submitted no competent nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

Back

A February 1997 VA x-ray report showed severe degenerative disc disease at L5-S1.  As such, the critical question is whether any current low back disability was incurred in service or otherwise related to an incident of service.  After considering all the evidence of record, the Board concludes that the weight of the evidence is against his contentions.

Initially, while the Veteran reported ongoing low back pain since active service, the objective evidence does not contain x-ray evidence of arthritis of the lumbar spine within a year following his separation from service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

With regard to service connection on a direct basis, the Board finds the opinion expressed in the October 2011 VA examiner's report of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinion rendered.  As noted, the examiner considered the Veteran's reports of low back pain in service and continuity of low back pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.

In fact, the examiner noted the likely etiology of the Veteran's back disorder was his occupation as a truck driver.  The examiner addressed the Veteran's contention that x-ray testing after service included an abnormality that precluded some employment opportunities, however, the examiner clearly articulated that the Veteran has a congenital disorder that would have been noticeable on x-ray which was not related to the injury in service.  Based on all the evidence, the examiner concluded that the Veteran's current low back disabilities were not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The Board has considered the Veteran's reports that he experienced a continuity of low back problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of low back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records contain no clear complaints of low back pain.  Even if we assume that the November and December 1966 STRs relate to a back injury, the Veteran denied recurrent back pain at the time of the his separation from service in December 1966.  

After service, there was no indication that the Veteran sought treatment for low back problems for multiple years.  On the contrary, the first documented report of low back problems after service was in 1988, weeks after a fall from his truck and more than twenty years after service separation.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of low back problems following separation from active service.  Rather, the Veteran specifically denied back problems at the time of his separation examination in December 1966.  Moreover, physical examination of the spine at separation was negative.  In addition, after service, the Veteran sought treatment for additional issues, including treatments for neck and shoulder problems.  The Board finds it reasonable to conclude that had the Veteran been experiencing on-going low back problems that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed low back disorder are credible.

The Board also has considered the statements of record from the Veteran attempting to etiologically link his current low back problems to his military service.  The Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as ongoing low back pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinion of the July 2013 medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the October 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the expressed opinion.  The Veteran's representations of a continuity of low back problems from service are refuted by the record and deemed less than credible.  Thus, the Board finds the October 2011 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability on a direct basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

In an August 2005 statement and August 2007 DRO hearing, the Veteran asserted that his skin condition was due to jet fuel exposure during his tour in Vietnam and being out in the sun all day.  The Veteran reported skin problems not only on his hands and feet, but also on his scalp. 

On induction examination in March 1964, the examiner noted skin was normal.  In a separation medical history report dated in December 1966, the Veteran reported a history of skin diseases.  Upon physical examination, the examiner noted skin without abnormalities.  

Post-service VA treatment records include various skin diagnoses including skin nodules on the lower and upper eyelid, warts and skin tags over back (May 1995 VA progress note), palillary systadenoma and squamous papilloma (June 1995 VA biopsy report), right foot fungal infection/onycymocosis (October 1995 VA progress note), history of two lesions consistent with melanoma (January 2005 VA progress note), actinic keratosis (AK) and dermatitis (April 2005 VA dermatology note), and superficial basal cell carcinoma (June 2006 VA shave biopsy).

During an October 2011 VA skin examination, the examiner determined that one hand/two foot disease or tinea pedis/tinea manus right hand versus dishydrotic eczema was not caused by or a result of military service.  The Veteran reported he did not have a rash in service, but it started after discharge from service.  Given his history of starting during cold weather months, his skin disorder was most likely due to this and/or mixture of tinea and dyshidrotic eczema but not related to military service.  

Although the examiner gave an opinion concerning the Veteran's tinea pedis/tinea manus right hand versus dyshidrotic eczema, the examiner did not discuss the other skin diagnoses of record to include AK and dermatitis nor did the examiner discuss the Veteran's sun and jet fuel exposure claim.  The Board finds another VA examination is necessary to decide the claim. 

Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(b) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent outstanding medical records.  All efforts undertaken must be documented in the claims folder. 

2.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with a dermatologist, to determine the nature and etiology of any diagnosed skin disorder.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed and the examiner should elicit a complete history from the Veteran.  The examiner should specify all diagnoses related to the Veteran's claim skin disorders.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed skin disorders are caused or aggravated by the Veteran's active duty service to include sun and jet fuel exposure.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Thereafter, ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


